Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-7, 9-10, 12-18, 20-21 and 23-24 were previously pending and subject to a non-final office action mailed on March 21, 2022. Claims 1, 12 and 20 are amended, claims 2-7, 9-10, 13-16, 18 and 23-24 are left as previously presented, and claims 8, 11, 17, 19 and 21-22 are canceled. Claims 1-7, 9-10, 12-16, 18, 20 and 23-24 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed May 5, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-7, 9-10, 12-16, 18, 20 and 23-24 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Walliany et al. (U.S. Patent Application Publication No. 2019/0385121), Stivi et al. (U.S. Patent Application Publication No. 2020/0175767), Jones et al. (U.S. Patent Application Publication No. 2018/0349849) and Geiger et al. (U.S. Patent Application Publication No. 2016/0086128) as indicated in the December 13, 2021 final office action. 
The next closest prior art is “Warehouse space capacity and delivery time window considerations in dynamic lot-sizing for a simple supply chain” Published by Elsevier in May 2002 discloses a method of determining a delivery time window for packages. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-7, 9-10, 12-16, 18, 20 and 23-24.
“send, after receiving the communication from the second user device that is associated with the third party, a message to the first user device requesting that the user verify the pickup of the item by the third party on behalf of the user; receive a confirmation from the first user device verifying the pickup of the item by the third party on behalf of the user; determine, after receiving the confirmation, that the third party is commencing travel to a fulfillment location to pick up the item; automatically track, in response to the determination, a geographic location of the third party based on at least one of a Global Positioning System (GPS) signal or cellular triangulation; determine, based on the geographic location, an estimated time of arrival of the third party at the fulfillment location; and signal the estimated time of arrival of the third party at the fulfillment location to facilitate timely preparation of the item for pickup by the third party at the fulfillment location.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628